By the Court.

Chief Justice Clayton
These acts have frequently been admitted as evidence of the laws of other states, but it has been without objection, and by a sort of general agreement, to prevent trouble and save expense. Their sufficiency as a matter of evidence is now questioned, we believe for the first time; and, whatever the inconvenience, we must give it as our opinion, that they are not evidence. If the inconvenience and expense of procuring these laws to be properly authenticated, shall be thought to outweigh the danger of admitting them in the usual printed form, without further authentication, it will be for the legislature to change the rules of evidence in this respect. There are but two modes of authenticating statutes by the common law; by sworn copies, and by attestation under seal. One of these must be followed, or the legislature must provide another. It is not apparent to the court that these lottery laws are public laws. Prima facie they would probably be taken as private laws, as they are generally passed on private application, and for some specific purpose.
The chief justice further suggested his doubt whether lottery tickets were chargeable in account, as the subject of merchandize, and the delivery proved by the book and oath of the broker. The case of Bailey vs. M'Dowell, 1 vol. 346, may therefore be considered as questioned.
The plaintiff was nonsuited.